Citation Nr: 1101178	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back disability; and if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a right arm disability; and if so, whether service connection 
is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for an acquired psychiatric disorder; and if so, whether service 
connection is warranted.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for left ear hearing loss; and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1940 to July 
1945 and from November 1945 to November 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought on appeal.  The appellant 
submitted a Notice of Disagreement with this determination in 
June 2007, and timely perfected his appeal in February 2008.

In February 2010, the appellant presented sworn testimony during 
a Travel Board hearing in San Juan, Puerto Rico, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the appellant's VA claims 
file.



The Board notes that subsequent to the appellant's February 2010 
Travel Board hearing, he submitted additional medical evidence in 
support of his claims.  This evidence did not contain a waiver of 
agency of original jurisdiction (AOJ) consideration; however, in 
the October 2010 appellant's brief, the appellant's 
representative specifically waived AOJ review.  See 38 C.F.R. 
§ 20.1304 (2010).

To establish jurisdiction over these issues, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2010).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.

The issue of entitlement to a disability rating in excess 
of 10 percent for left eye pterygium has been raised by 
the record.  See Appellant's Notice of Disagreement, June 
29, 2007.  This issue has not yet been adjudicated by the 
AOJ; therefore, the Board does not have jurisdiction over 
it and it is referred back to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired 
psychiatric disorder and left ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The appellant will be notified if any further action on his part 
is required.


FINDINGS OF FACT

1.  Evidence received since the August 2006 rating action is new, 
but does not relate to unestablished facts necessary to 
substantiate the claim of whether a low back disability was 
incurred or aggravated in service, and does not raise a 
reasonable possibility of substantiating the claim.
2.  Evidence received since the August 2006 rating action is new, 
but does not relate to unestablished facts necessary to 
substantiate the claim of whether a right arm disability was 
incurred or aggravated in service, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The RO declined to reopen the appellant's claims of 
entitlement to service connection for an acquired psychiatric 
disorder and left ear hearing loss in August 2006; the appellant 
did not appeal that denial and it is final.

4.  Evidence received since the August 2006 rating action relates 
to unestablished facts necessary to substantiate the claims of 
entitlement to service connection for an acquired psychiatric 
disorder and left ear hearing loss, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the claim 
of entitlement to service connection for a low back disability; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has not been received for the claim 
of entitlement to service connection for a right arm disability; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder have been 
met, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 (2010).

4.  The criteria for reopening the claim of entitlement to 
service connection for left ear hearing loss have been met, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Low Back and Right Arm Disabilities

With respect to the appellant's petition to reopen his claims of 
entitlement to service connection for low back and right arm 
disabilities decided herein, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  In addition, the 
case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, 
prior to the adjudication of a petition to reopen a service 
connection claim, the appellant be given notice of the elements 
of service connection, the elements of new and material evidence, 
and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claims, a letter 
dated in February 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio, at 187.  The February 2007 letter 
provided notice of the elements of new and material evidence and 
the reasons for the prior denial of the appellant's claims.  The 
criteria of Kent are satisfied.  See Kent, supra.  The appellant 
was also informed of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii) (2010).  The appellant has failed 
to provide VA with new and material evidence pertaining to his 
petition to reopen his previously denied claims of entitlement to 
service connection for low back and right arm disabilities.  
Accordingly, there is no duty to provide VA examinations and no 
error exists.  See id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Acquired Psychiatric Disorder and Left Ear Hearing Loss

New and material evidence specifically addressing the issues of 
entitlement to service connection for an acquired psychiatric 
disorder and left ear hearing loss have been submitted in the 
form of private medical evidence.  Therefore, these claims are 
considered reopened.  See 38 C.F.R. § 3.156(a) (2010).  The Board 
will proceed to review these issues on the merits.  As such, the 
Board finds that any error related to the VCAA on these claims is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).





II.  New and Material Evidence

A.  Governing Law and Regulations

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

B.  Low Back and Right Arm Disabilities

As the August 2006 RO denial of entitlement to service connection 
for low back and right arm disabilities was premised on a finding 
that the appellant had not submitted any evidence of a current 
disability or a medical nexus, for evidence to be new and 
material in this matter, (i.e., relating to unestablished facts 
necessary to substantiate the claims, and raising a reasonable 
possibility of substantiating the claims), it would have to tend 
to show that the appellant currently suffers from low back and 
right arm disabilities that were incurred or aggravated by active 
duty service.

In the appellant's attempt to reopen these claims, VA received a 
statement from: Dr. O., dated February 21, 2007; private 
treatment records from G.P.G., dated in December 2003; private 
treatment records from O.R.O., M.D., dated in March 2010; private 
treatment records from M.E.M., Au.D., dated in May 2007; private 
treatment records from L.M.C., M.D., dated in March 2010; and the 
appellant's February 2010 Travel Board hearing testimony.

This newly received evidence does not contain diagnoses of low 
back or right arm disabilities.  The Board notes that in order to 
be considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997). 

The only evidence in support of the appellant's claims consists 
of lay statements alleging that he currently suffers from low 
back and right arm disabilities that are the result of his time 
in service.  The Board acknowledges that the appellant is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his fatigue.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an opinion 
as to the cause or etiology of any current disorder because he 
does not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence).  

With respect to the appellant's contentions that he has 
experienced low back and right arm pain since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  

In this case, the Board finds the appellant competent to discuss 
his low back and right arm pain.  Unfortunately however, the 
appellant's lay testimony has not been supported by subsequent 
diagnoses by a medical professional.  Accordingly, the Board 
finds that the appellant's lay statements are outweighed by the 
negative service and post-service treatment records and are not 
probative.

The Board finds that the evidence received since August 2006, 
does not raise a reasonable possibility of substantiating the 
claims.  Therefore, the evidence is not material.  The appeal to 
reopen the appellant's claims of entitlement to service 
connection for low back and right arm disabilities is denied.

C.  Acquired Psychiatric Disorder and Left Ear Hearing Loss

After a review of the evidence of record, the Board finds that 
new and material evidence has been received.


At the time of the August 2006 RO decision that declined to 
reopen the claims of entitlement to service connection for an 
acquired psychiatric disorder and left ear hearing loss, the 
evidence of record consisted of: service treatment records from 
October 15, 1940 through July 2, 1945 and from November 19, 1945 
to November 18, 1949; VA examinations dated in August 1965, 
August 1975, September 1975, February 1977; and VA treatment 
records.

Evidence received in the current attempt to reopen the claims 
includes: the February 2010 Travel Board hearing transcript; 
private treatment records from M.E.M., Au.D., dated in May 2007; 
private treatment records from L.M.C., M.D., dated in March 2010; 
and private treatment records from O.R.O., M.D., dated in March 
2010.  L.M.C., M.D. stated that the appellant presented for 
treatment of his left ear hearing loss, which he had experienced 
since his time in World War II.  O.R.O., M.D. stated that the 
appellant had suffered from a long history of depression since 
his time in service.

In August 2006, the RO declined to reopen these claims because 
there was no medical evidence in support of the appellant's 
claims that these disabilities were the result of service.  The 
Board finds that the additional evidence is both new and material 
as defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  This 
new evidence does relate to unestablished facts in this case 
(i.e., whether the appellant currently suffers from disabilities 
that are the result of his time in service).  Having determined 
that new and material evidence has been added to the record, the 
appellant's claims are reopened.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).  

However, the Board cannot at this point adjudicate the reopened 
claims, as further assistance is required to comply with the duty 
to assist.  This is detailed in the REMAND below.





ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disability has 
not been received.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right arm disability has 
not been received.

The claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  To this extent, and to this 
extent only, the appeal is granted.

The claim of entitlement to service connection for left ear 
hearing loss is reopened.  To this extent, and to this extent 
only, the appeal is granted.


REMAND

Having reopened the claims of entitlement to service connection 
for an acquired psychiatric disorder and left ear hearing loss 
does not end the Board's inquiry.  Rather, in this case, it 
places upon VA the duty to assist the appellant in the 
development of the claims by conducting an appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a) (West 2002).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described below, 
the appellant's claims must be remanded for VA psychiatric and 
audiological examinations.

As noted above, both L.M.C., M.D. and O.R.O., M.D. provided 
statements indicating that the appellant currently suffers from 
an acquired psychiatric disorder and left ear hearing loss as a 
result of his time in active duty service.  Unfortunately, 
neither of these physicians provided reasons or bases for these 
conclusions.  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
As such, the Board has determined that additional evidentiary 
development is necessary prior to the adjudication of the 
appellant's claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2010).  Expedited handling is 
requested.)

1.  The appellant should be scheduled for 
a VA psychiatric examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the appellant's 
claims file, a complete copy of this 
REMAND, and state this has been 
accomplished in the examination report.  
The VA examiner should diagnose any 
psychiatric disabilities and perform any 
additional testing needed.  In determining 
the nature and etiology of any diagnosed 
psychiatric disabilities, the VA examiner 
should state whether it is at least as 
likely as not that any current 
disabilities are the result of the 
appellant's time in active duty service 
during World War II.  The VA examiner 
should specifically address the 
appellant's February 2010 Board hearing 
testimony and the March 3, 2010, statement 
of O.R.O., M.D. in forming his or her 
conclusion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided 
and the examination report must be typed.

2.  The appellant should be scheduled for 
a VA audiological examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the appellant's 
claims file, a complete copy of this 
REMAND, and state this has been 
accomplished in the examination report.  
The VA examiner should diagnose any left 
ear hearing loss.  In determining the 
nature and etiology of any diagnosed left 
ear hearing loss, the VA examiner should 
state whether it is at least as likely as 
not that any left ear hearing loss is the 
result of the appellant's time in active 
duty service during World War II.  The VA 
examiner should specifically address the 
appellant's February 2010 Board hearing 
testimony and the March 2, 2010, statement 
of L.M.C., M.D. in forming his or her 
conclusion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided 
and the examination report must be typed.

3.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  The 
Board is obligated by law to ensure that 
the RO complies with its directives; where 
the remand orders of the Board are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to service 
connection for an acquired psychiatric 
disorder and left ear hearing loss should 
be readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


